EXHIBIT 10.2

 

FIRST AMENDMENT AND WAIVER TO

CREDIT AGREEMENT AND SECOND AMENDMENT TO SECURITY AGREEMENT

 

This First Amendment and Waiver to Credit Agreement and Second Amendment to
Security Agreement (the “Amendment and Waiver”) is made as of the 6th day of
June, 2005 by and among

 

     SAKS INCORPORATED., a corporation organized under the laws of the State of
Tennessee, having a place of business at 750 Lakeshore Parkway, Birmingham,
Alabama 35211;

 

     the LENDERS party hereto; and

 

     FLEET RETAIL GROUP, INC., as Agent for the Lenders, a Delaware corporation,
having a place of business at 40 Broad Street, Boston, Massachusetts 02109; and

 

     CITICORP NORTH AMERICA, INC., as Syndication Agent; and

 

     WACHOVIA BANK, NATIONAL ASSOCIATION, JPMORGAN CHASE BANK and GENERAL
ELECTRIC CAPITAL CORPORATION, as Co-Documentation Agents

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

WITNESSETH

 

WHEREAS, the Borrower, the Agent, the Lenders, the Syndication Agent, and the
Co-Documentation Agents have entered into an Amended and Restated Credit
Agreement dated as of November 26, 2003 (as amended and in effect, the “Credit
Agreement”); and

 

WHEREAS, the Borrower and certain of its subsidiaries have granted a security
interest in the Collateral to the Agent, for the benefit of the Lenders under
the Credit Agreement pursuant to a Security Agreement dated as of November 20,
2001 (as amended and in effect, the “Security Agreement); and

 

WHEREAS, the Borrower, the Agent and the Majority Lenders have entered into a
letter agreement dated April 13, 2005 pursuant to which the Agent and the
Majority Lenders have, subject to the terms of that letter, waived any Event of
Default which might arise or has arisen by virtue of the Borrower’s failure to
deliver the annual financial statements for the Borrower’s Fiscal Year ending
January 29, 2005; and

 

WHEREAS, the Borrower has advised the Agent, the Lenders, the Syndication Agent,
and the Co-Documentation Agents that the Borrower intends to sell its businesses
(the

 

1



--------------------------------------------------------------------------------

“Businesses”) known as McRae’s and Proffitts and substantially all of the assets
related thereto; and

 

WHEREAS, the Borrower has requested that the Agent release its Lien on the
Collateral to be included in the sale of the Businesses; and

 

WHEREAS, the sale of the Businesses without the consent of the Majority Lenders
would violate Section 7.8 of the Credit Agreement, resulting in an Event of
Default under Section 9.1(c) of the Credit Agreement; and

 

WHEREAS, the Borrower, the Agent, the Lenders, the Syndication Agent and the
Co-Documentation Agents have agreed to amend certain provisions of the Credit
Agreement as set forth herein in order to, among other things, permit the sale
of the Businesses; and

 

WHEREAS, the Borrower has notified the Agent, the Lenders, the Syndication Agent
and the Co-Documentation Agents that the Borrower expects that it will fail to
deliver within 50 days of the fiscal quarter ending on or about April 30, 2005
the unaudited consolidated balance sheet, income statements, cash flow
statements and related financial information required by Section 5.2(b) of the
Credit Agreement (the “First Quarter ‘05 Financials”), which would result in an
Event of Default under the Credit Agreement; and

 

WHEREAS, the Borrower has requested that the Agent and the Majority Lenders
waive, and the Agent and the Majority Lenders are willing to waive, on the terms
and conditions set forth herein, any Event of Default which may arise by virtue
of the Borrower’s failure to deliver such First Quarter ‘05 Financials.

 

NOW THEREFORE, it is hereby agreed as follows:

 

1. Definitions. All capitalized terms used herein and not otherwise defined
shall have the same meaning herein as in the Credit Agreement.

 

2. Amendments to Credit Agreement.

 

  a. The provisions of Annex A to the Credit Agreement are hereby amended as
follows:

 

  i. By adding the following definition in proper alphabetical order:

 

       “McRae’s and Proffitts Sale” means the sale and disposition of the
business and related assets of McRae’s and Proffitts substantially on the terms
set forth in the Asset Purchase Agreement between Saks Incorporated and Belk,
Inc. dated as of April 28, 2005.

 

2



--------------------------------------------------------------------------------

  ii. By deleting the definition of “Permitted Asset Sales” in its entirety and
substituting the following in its stead:

 

       “Permitted Asset Sales” means (a) the McRae’s and Proffitts Sale, and
(b) other sales and dispositions of assets that are deemed appropriate by the
Borrower on a Market Basis not exceeding $50,000,000 in any Fiscal Year or
$250,000,000 in the aggregate after the Closing Date (excluding any sales or
dispositions under clause (a) hereof), provided, however, that if sales or
dispositions described in the preceding clause (b) in any Fiscal Year are less
than $50,000,000, then, subject to the aggregate limitations on sales or
dispositions above, the amount of Permitted Asset Sales in the immediately
succeeding Fiscal Year may be increased by an amount equal to fifty percent
(50%) of the difference between $50,000,000 and the actual amount of sales or
dispositions in the preceding Fiscal Year , further provided that, exclusive of
sales and dispositions described in clause (a) hereof, in no event will
Permitted Asset Sales exceed $75,000,000 in any Fiscal Year.

 

  iii. By adding the following at the end of the definition of “Responsible
Officer”:

 

       , or such other Person as any officer described herein may designate in
writing to the Agent.

 

  b. Section 7.4(a) of the Credit Agreement is hereby amended by adding the
following clause at the end of such Section:

 

       , provided that nothing in this Section 7.4(a) shall prohibit the
disposition of the property pursuant to the McRae’s and Proffitts Sale.

 

3. Waiver. Until September 1, 2005, the Agent and the Lenders constituting the
Majority Lenders hereby waive any Event of Default which may arise by virtue of
the Borrower’s failure to deliver the First Quarter ‘05 Financials, provided
that, if not sooner delivered to the Lenders, the Borrower shall deliver the
First Quarter ‘05 Financials promptly upon the filing of the Borrower’s SEC form
10-Q for the fiscal quarter ending April 30, 2005.

 

4. Amendments to Security Agreement. The Security Agreement is hereby amended by
deleting “Schedule I” attached thereto in its entirety and substituting
“Schedule I” attached to this Amendment and Waiver as “Schedule I” in its stead.

 

5.

Release of Liens. Subject to the satisfaction of the conditions precedent set
forth in Paragraph 5 of this Amendment and Waiver and pursuant to the provisions
of Section 7.8(c) of the Credit Agreement, immediately upon the consummation of
the McRae’s and Proffitts Sale, the Agent’s Liens on the assets which have been
sold pursuant to the

 

3



--------------------------------------------------------------------------------

McRae’s and Proffitts Sale shall be automatically and unconditionally released
and discharged without any further action of the Agent or the Lenders. It is
understood that certain of the assets to be sold pursuant to the McRae’s and
Profitts Sale are owned by Saks Incorporated, Carson Pirie Holdings, Inc.,
McRae’s, Inc., McRae’s of Alabama, Inc., Parisian, Inc., Jackson Leasing, LLC
and McRae’s Stores Partnership (collectively, the “Transferor Entities”).
Furthermore, the Agent hereby agrees to execute and to deliver to the Borrower
promptly upon the Borrower’s request, such agreements, documents and instruments
as may be reasonably requested by the Borrower, and prepared at the Borrower’s
sole expense, including, without limitation, UCC termination statements and UCC
statements of amendment, to evidence the release of the Agent’s Liens on the
assets of the Transferor Entities which have been sold pursuant to the McRae’s
and Proffitts Sale.

 

6. Conditions to Effectiveness. This Amendment and Waiver shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of the Agent:

 

  a. This Amendment and Waiver shall have been duly executed and delivered by
the Borrower, the Agent and Lenders constituting the Majority Lenders. The Agent
shall have received a fully executed copy hereof and of each other document
required hereunder.

 

  b. All action on the part of the Borrower necessary for the valid execution,
delivery and performance by the Borrower of this Amendment and Waiver shall have
been duly and effectively taken. The Agent shall have received from the Borrower
true copies of the resolutions authorizing the transactions described herein,
each certified by their secretary or other appropriate officer to be true and
complete.

 

  c. The Borrower shall have reimbursed the Agent for all expenses incurred in
connection herewith, including, without limitation, reasonable attorneys’ fees
which are reimbursable in accordance with Section 13.7 of the Credit Agreement.

 

  d. After giving effect to this Amendment and Waiver, no Default or Event of
Default shall have occurred and be continuing.

 

  e. The Borrower shall have provided such additional instruments and documents,
as the Agent and their counsel may have reasonably requested.

 

7. Miscellaneous.

 

  a.

Except as provided herein, all terms and conditions of the Credit Agreement and
the other Loan Documents remain in full force and effect. After giving effect to
this Amendment and Waiver, the Borrower hereby ratifies, confirms, and reaffirms
all of the representations, warranties and covenants contained in the

 

4



--------------------------------------------------------------------------------

 

Credit Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, the Borrower hereby acknowledges, confirms and agrees that all
Collateral shall continue to secure the Obligations as modified and amended
pursuant to this Amendment and Waiver, and any future modifications, amendments,
substitutions or renewals thereof.

 

  b. This Amendment and Waiver may be executed in several counterparts and by
each party on a separate counterpart, each of which when so executed and
delivered, each shall be an original, and all of which together shall constitute
one instrument. Delivery of an executed counterpart of a signature page hereto
by telecopy shall be effective as delivery of a manually executed counterpart
hereof.

 

  c. This Amendment and Waiver expresses the entire understanding of the parties
with respect to the matters set forth herein and supersedes all prior
discussions or negotiations hereon. Any determination that any provision of this
Amendment and Waiver or any application hereof is invalid, illegal or
unenforceable in any respect and in any instance shall not effect the validity,
legality, or enforceability of such provision in any other instance, or the
validity, legality or enforceability of any other provisions of this Amendment
and Waiver. Nothing contained herein shall be deemed to constitute a waiver of
any other Events of Default now existing or hereafter arising under the Credit
Agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Waiver to
be executed and their seals to be hereto affixed as the date first above
written.

 

SAKS INCORPORATED By     

/S/    C. WES BURTON JR.

Print Name:      C. Wes Burton, Jr. Title:      Senior Vice President and
Treasurer          FLEET RETAIL GROUP, INC., as Agent
and Lender By     

/S/    KATHLEEN DIMOCK

Print Name:      Kathleen Dimock Title:      Managing Director          CITICORP
NORTH AMERICA, INC. By     

/S/    JAMES R. WILLIAMS

Print Name:      James R. Williams Title:      Director and Vice President  
       GENERAL ELECTRIC CAPITAL
CORPORATION By     

/S/    CRIAG WINSTON

Print Name:      Craig Winston Title:      Duly Authorized Signatory         
WACHOVIA BANK, NATIONAL
ASSOCIATION By     

/S/    THANWANTIE SOMAR

Print Name:      Thanwantie Somar Title:      Associate          JPMORGAN CHASE
BANK, NA By     

/S/    DAVID A. LEHNER

Print Name:      David A. Lehner Title:      Vice President         

 

6



--------------------------------------------------------------------------------

THE CIT GROUP/BUSINESS CREDIT, INC. By     

/S/    MANUEL BORGES

Print Name:      Manuel Borges Title:      Vice President          WELLS FARGO
FOOTHILL, LLC By     

/S/    JUAN BARRERA

Print Name:      Juan Barrera Title:      Vice President          GMAC
COMMERCIAL FINANCE LLC By     

/S/    DAVID GRABOSKY

Print Name:      David Grabosky Title:      Vice President          LASALLE
RETAIL FINANCE, A
DIVISION OF LASALLE BUSINESS
CREDIT, AS AGENT FOR STANDARD
FEDERAL BANK NATIONAL
ASSOCIATION By     

/S/    DANIEL O’ROURKE

Print Name:      Daniel O’Rourke Title:      First Vice President         
NATIONAL CITY BUSINESS CREDIT, INC. By     

/S/    JOSEPH L. KWASNY

Print Name:      Joseph L. Kwasny Title:      Director

 

7



--------------------------------------------------------------------------------

AMSOUTH BANK By     

/S/    FRANK D. MARSICANO

Print Name:      Frank D. Marsicano Title:      Attorney-in-Fact          THE
BANK OF NEW YORK By     

/S/    MICHAEL FLANNERY

Print Name:      Michael Flannery Title:      Managing Director          PNC
BANK, NATIONAL ASSOCIATION By     

/S/    SCOTT K. GOLDSTEIN

Print Name:      Scott K. Goldstein Title:      Vice President          SIEMENS
FINANCIAL SERVICES, INC. By     

/S/    FRANK AMODIO

Print Name:      Frank Amodio Title:      Vice President-Credit          UBS AG,
STAMFORD BRANCH By     

/S/    WIFRED V. SAINT

Print Name:      Wifred V. Saint Title:      Director        Banking Products
Services, U.S. By     

/S/    JOSELIN FERNANDES

Print Name:      Joselin Fernandes Title:      Associate Director        Banking
Products Services, U.S.

 

8



--------------------------------------------------------------------------------

HSBC BUSINESS CREDIT (USA), INC. By     

/S/    MICHELLE TAWDEEN

Print Name:      Michelle Tawdeen Title:      Vice President         

UPS CAPITAL CORPORATION

By     

/S/    JOHN P. HOLLOWAY

Print Name:      John P. Holloway Title:      Director of Portfolio Management  
      

FIRST COMMERCIAL BANK

By     

/S/    JAMES W. BRUNSTAD

Print Name:      James W. Brunstad Title:      Senior Vice President         

WEBSTER BUSINESS CREDIT CORPORATION

By     

/S/    CHRISTOPHER HILL

Print Name:      Christopher Hill Title:      Vice President         

 

9